DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 02/23/2021.
Claims 1, 5, 10, 14, 16, 19, 20, 23, 27, 29, 32, 34, 36, 39 and 41 are pending.
Claims 2-4, 6-9, 11-13, 15, 17, 18, 21, 22, 24-26, 28, 30, 31, 33, 35, 37, 38 and 40 are cancelled.
Claims 33-41 are added new.

Response to Arguments
Applicant’s arguments, with respect to claims 1, 5, 10, 14, 16, 19, 20, 23, 27, 29, 32, 34, 36, 39 and 41, filed on 02/23/2021 have been considered fully but they are not persuasive.
both 1) a neighbor report element that includes discovery information associated with a second BSS, and 2) a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP, as amended independent claim 1 recites. (Emphasis added) (REMARKS/ARGUMENTS, Page 11)
The Examiner respectfully disagrees. Both Chu1 (Chu) and Chu2 (Chu91)) send beacon or management frames with multi-BSSID.
Beacon frame is a management frame as well known from standard IEEE 802.11TM-2016 Section 9.3.3. The HE element multi-BSSID indicating BSSIDs of co-located or cohosted VAP can be interpreted as discovery information as well.
Chu1 (Chu) disclosing (Page 2, Bullet 1, Page 3, Bullet 1) multiple virtual APs belonging to a multi-BSS AP (co-hosted multiple BSSes at an AP may need to broadcast beacons (management frame, defined by IEEE 802.11TM-2016 Section 9.3.3); and an HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames - Frames carry Multiple BSSID element which contains information about all the nontransmitted BS (includes an identification of a second BSS - a discovery information).

However, CHU and CHU91 are silent or not explicit about a first management frame including: a neighbor report element that includes discovery information associated with the second BSS, and a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP.
To cure the deficiency of CHU and CHU91, IEEE 802.11TM-2016 Section 9.3.3 (IEEE) discloses (Pages 694-696 Section 9.3.3.3 Beacon frame format Table 9-27 Order 64 Information Reduced Neighbor Report: (Page 1115 Section 9.4.2.171 Reduced Neighbor Report element, Figure 9-580—Reduced Neighbor Report element format) The Neighbor AP Information Fields field (see Figure 9-580) contains one or more of the Neighbor AP Information field (discovery information associated with the second BSS).
IEEE also discloses (Pages 692-698 Section 9.3.3.3) Beacon Frame Order 28 Multiple BSSID, under Section 9.3.3 Management Frames; and (Page 932) Multiple BSSID element is included in Beacon frames, disclosing an HE element separate from the neighbor report.
IEEE additionally discloses

(Page 1734, Section 11.11.14 Multiple BSSID set) A multiple BSSID set is characterized as follows: All members (the first BSS and the second BSS) of the set use a common operating class, channel. Channel Access Functions, and antenna connector All BSSIDs within the multiple BSSID set are assigned in a way that they are not available as MAC addresses for ST As using a different operating class. channel or antenna connector. A single Beacon frame may contain elements for the multiple BSSID set members: see 11. 1 .3 .8. See also Pages 694-696 Section 9.3.3.3 Beacon frame format Table 9-27 Order 4 Information Service Set Identifier (SSID), Order 22 Information AP Channel Report, Order 28 Information Multiple BSSID, Order 24 Information Antenna, Order 33 Information Supported Operating Classes.
With above, IEEE discloses transmitting, via a first VAP associated with a first BSS, a first management frame including both 1) a neighbor report element that includes discovery information associated with a second BSS, and 2) a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP, as amended independent claim 1 recites.
Therefore claim 1 is rejected.

Dependent claims 5, 10, 14, 19, 20, 27, 32, 34, 36, 39 and 41 are also rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 10, 14, 16, 19, 20, 23, 27, 29, 32, 34, 36, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (“Multiple BSSID and MU Discussion; 11-16-1454-00-00ax-multiple-bssid-and-mu-discussion”, of IDS, hereinafter ‘CHU’) in view of Chu et al. (US10237891, of record, hereinafter ‘CHU91’) and with further in view of IEEE Computer Society (IEEE Std 802.11-2016 “IEEE Standard for Information Technology-Local and Metropolitan Area Networks-Specific Requirements Part 11: Wireless LAN MAC and PHY Specifications”, hereinafter ‘IEEE’).
Regarding claim 1, CHU teaches a method for wireless communication by an access point (AP) (Page 2, 802.11ax (WLAN), Bullet 1: multi-BSS AP, (Page 3, Bullet 1) HE AP), comprising:
operating multiple virtual access points (VAPs) associated with corresponding co-located basis service sets (BSSs) (Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-located multiple BSSes at an AP)), 
the multiple VAPs including at least a first VAP associated with a first BSS and a second VAP associated with for a second BSS (Page 3, Bullet 2: - AP with transmitted BSSID (may be at least a first VAP with corresponding BSS): the single virtual AP with transmitted BSSID will broadcast Beacon with Multiple BSSID element (at least a second VAP associated with for a second BSS). - AP with nontransmitted BSSID; other virtual APs (implying plurality of APs with nontransmitted BSSID, indicating another first and second VAPs with respective BSSes) may broadcast Beacons without Multiple BSSID element when the virtual APs assume that legacy STAs will associate with them), and
transmitting, via the first VAP, a first management frame (Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-hosted multiple BSSes at an AP may need to broadcast beacons (management frame, defined by IEEE 802.11TM-2016  including:
discovery information associated with the second BSS (Page 3, Bullet 1: An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames - Frames carry Multiple BSSID element which contains information about all the nontransmitted BS (includes an identification of a second BSS, a discovery information) that the AP device supports (Bullet 2) (Virtual) - AP with transmitted BSSID: the single virtual AP with transmitted BSSID will broadcast Beacon with Multiple BSSID element; (Page 5, Bullet 1) An HE STAs upon receiving such an element may scan the medium to identify the transmitting BSSID and identify the index and multicast AID mapping for its nontransmitted BSSID with respect to the transmitting BSSID - done via the Multiple BSSID element carried in the transmitting BSSID's Beacon/Probe Response frames), and
a high efficiency (HE) operation element that includes one or more bits indicating that the first BSS is co-hosted with the second BSS (Page 3, Bullet 2: - AP with transmitted BSSID (may be at least a first VAP with corresponding BSS): the single virtual AP with transmitted BSSID will broadcast Beacon with Multiple BSSID element (HE operation element that includes one or more bits indicating that the first BSS is co-located or co-hosted with the second BSS in the multi-BSS AP, see Page 2, Para 1).

In an analogous art, CHU91 teaches each of the first VAP and the second VAP being configured to transmit independent respective management frames and independent respective control frames and configured to not transmit any management frames that are shared with the other of the first VAP or the second VAP and to not transmit any control frames that are shared with the other of the first VAP or the second VAP (Col 4 lines 55-59: In some embodiments, the communication device (AP) generates and transmits multiple management frames having different transmitter addresses corresponding to different BSSIDs of the virtual APs, with each management frame indicating the same fixed mapping. (Col 11 lines 1-6, 17-44) A first VAP (i.e., a VAP with a transmitted BSSID) transmits a management MPDU, or control MPDU with the first VAP's BSSID as the transmitter address (TA) in a SU PPDU which is destined to client stations associated with multiple VAPs, and the (Fig. 4, Col 12 lines 25-28: beacon frames 402, 404, and 406 (management frames) transmitted by an AP that supports multiple BSSs VAP0, VAP1, VAP2, and VAP3 of a multiple-BSSID set).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CHU91 to the system of CHU in order to take the advantage of a method for reducing difficulty for a receiver to map AID values to multiple BSSs (CHU91: Col 4 lines 44-47).
The combination of CHU and CHU91 do not explicitly disclose a first management frame including: a neighbor report element that includes discovery information associated with the second BSS, and a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP.
In an analogous art, IEEE teaches a first management frame (Page 932: Multiple BSSID element is included in Beacon frames. See also Pages 692-698 Section 9.3.3.3 Beacon Frame Order 28 Multiple BSSID, under Section 9.3.3 Management Frames) including:
a neighbor report element that includes discovery information associated with the second BSS (Pages 694-696 Section 9.3.3.3 Beacon frame format Table 9-27 Order 64 Information Reduced Neighbor Report: (Page 1115 Section 9.4.2.171 Reduced Neighbor Report element, Figure 9-580—Reduced Neighbor Report element format) The Neighbor AP Information Fields field (see Figure 9-580) contains one or more of the Neighbor AP Information field (discovery information associated with the second BSS)), and
a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP (Page 200, Section 4.3.18.1 Overview, Para 2: provide support for the multiple BSSID capability on the same wireless infrastructure (BSSIDs of co-hosted BSSs. See also Chu Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-located multiple BSSes at an AP). (Page 1734, Section 11.11.14 Multiple BSSID set) A multiple BSSID set is characterized as follows: All members (the first BSS and the second BSS) of the set use a common operating class, channel. Channel Access Functions, and antenna connector. All BSSIDs within the multiple BSSID set are assigned in a way that they are not available as MAC addresses for ST As using a different operating class. channel or antenna connector. A single Beacon frame may contain elements for the multiple BS SID set members: see 11. 1 .3 .8. See also Pages 694-696 Section 9.3.3.3 Beacon frame format Table 9-27 Order 4 Information Service Set Identifier (SSID), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of IEEE to the system of CHU and CHU91 in order to take the advantage of providing a method improving the overall performance of the wireless network exchanging support for multiple BSSID on the same wireless infrastructure and supporting efficient delivery of group addressed frames (IEEE: Page 200, Section 4.3.18.1 Overview, Para 1-2).

Regarding claim 5, the combination of CHU, CHU91 and IEEE, specifically CHU teaches wherein the first management frame includes an identifier or address of a master BSS in the Co-Hosted BSS Set (Page 3, Bullet 1: One BSSID as the one that takes the primary role (master BSS) to transmit Multiple BSSID element in Beacon: -Frames carry Multiple BSSID element which contains information about all the nontransmitted BS (identification of the second BSS) that the AP device supports. (Bullet 2) (Virtual) AP with transmitted BSSID: the single virtual AP with transmitted BSSID (includes an identifier or address of a master BSS) will broadcast Beacon (management frame) with Multiple BSSID element (identification of the second BSS). (Page 4, Bullet 3: An HE AP shall only address a STA associated with a BSS corresponding to a nontransmitted BSSID with a control frame (control frame includes control information for the second BSS) with TA equal to transmitted BSSID (a control frame from the first BSS) if the STAs indicate support for multi-BSSID extension of control frames).

Regarding claim 10, the combination of CHU, CHU91 and IEEE, specifically CHU teaches wherein the discovery information includes at least one of a BSS identifier (BSSID) of the second BSS, a Service Set identifier (SSID) associated with the second BSS, an operating class associated with the second BSS, a band in which the second BSS operates, a channel on which the second BSS operates, an indicator whether the second BSS transmits has periodic discovery frames, or an indicator whether the second BSS belongs to a Multiple BSSID Set (Page 3, Bullet 1: An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames: - Frames (first management frame) carry Multiple BSSID element (second BSS is a co-located or co-hosted BSS. implicit) which contains information (neighbor report) about all the nontransmitted BS (neighbor BS, second BSS belongs to a Multiple BSSID Set) that the AP device supports).

Regarding claim 14, the combination of CHU and CHU91, specifically CHU teaches wherein the first management frame includes a first portion, the first portion including a first field indicating a first subset of the co-located BSSs (Page 3: Multiple BSSID element in Beacon and Probe Response frame. Multiple BSSID element which contains information about all the nontransmitted BS that the AP device supports. MaxBSSID Indicator field and Tx BSSID Indicator field are added to HE Operation element - With MaxBSSID Indicator value n, a HE STA associated with a 
The combination of CHU and CHU91 do not explicitly disclose wherein the first management frame includes a first portion and a second portion, the first portion including a first field indicating a first subset of the co-located BSSs, and the second portion including a second field indicating a second subset of the co-located BSSs, the first subset consisting of BSSs of the co-located BSSs having contiguous BSS identifiers (BSSIDs), the second subset including BSSs of the co-located BSSs having non-contiguous BSSIDs.
IEEE teaches wherein the first management frame includes a first portion and a second portion, the first portion including a first field indicating a first subset of the co-located BSSs, and the second portion including a second field indicating a second subset of the co-located BSSs, the first subset consisting of BSSs of the co-located BSSs having contiguous BSS identifiers (BSSIDs), the second subset including BSSs of the co-located BSSs having non-contiguous BSSIDs (Pages 931-933, Section 9.4.2.46 Multiple BSSID element, Figure 9-312—Multiple BSSID element format including MaxBSSID indicator:  The Max BSSID Indicator field contains a value assigned to n, where 2n is the maximum number of BSSIDs in the multiple BSSID set, including the reference BSSID (see 11.11.14). The BSSID(i) value corresponding to the ith BSSID in the multiple BSSID set is derived from a reference BSSID (REF_BSSID) as follows: BSSID(i) = BSSID_A  |  BSSID_B, where BSSID_A (first portion) is a BSSID with (48 - n) MSBs equal to the (48 - n) MSBs of the REF_BSSID and n LSBs equal to 0 (first subset of the co-located BSSs, having n (second subset of the co-located BSSs having non-contiguous BSSIDs). When the Multiple BSSlD element is transmitted in a Beacon, DMG Beacon, or Probe Response frame, the reference BSSID is the BSSID of the frame),
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of IEEE to the system of CHU and CHU91 in order to take the advantage of providing a method improving the overall performance of the wireless network exchanging support for multiple BSSID on the same wireless infrastructure and supporting efficient delivery of group addressed frames (IEEE: Page 200, Section 4.3.18.1 Overview, Para 1-2).

Regarding claim 16, CHU teaches a method for wireless communication by a client station (STA) (Page 5, Bullet 1: HE STA) for communicating with a wireless local area network (WLAN apparatus) (Page 2, 802.11ax (WLAN), Para 1: multi-BSS AP, (Page 3, Bullet 1) HE AP), comprising:
receiving, from a first virtual access point (VAP), of a physical access point (AP), associated with a first basic service set (BSS), a first management frame (Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-hosted multiple BSSes at an AP may need to broadcast beacons (management frame, defined by IEEE 802.11TM-2016 Section 9.3.3). (Page 3, Bullet 1) An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary  including:
discovery information of a second BSS associated with a second VAP of the AP (Page 3, Bullet 1: An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames - Frames carry Multiple BSSID element which contains information about all the nontransmitted BS (includes an identification of a second BSS, a discovery information) that the AP device supports (Bullet 2) (Virtual) - AP with transmitted BSSID: the single virtual AP with transmitted BSSID will broadcast Beacon with Multiple BSSID element; (Page 5, Bullet 1) An HE STAs upon receiving such an element may scan the medium to identify the transmitting BSSID and identify the index and multicast AID mapping for its nontransmitted BSSID with respect to the transmitting BSSID - done via the Multiple BSSID element carried in the transmitting BSSID's Beacon/Probe Response frames); and
determining that the AP is operating multiple VAPs associated with corresponding co-hosted BSSs, including the first and the second VAPs associated with the first and second BSSs, respectively (Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-hosted multiple BSSes at an AP). (Page 3, Bullet 2) (Virtual) AP with transmitted BSSID (first VAP for a first BSS, implicit): the single virtual AP with transmitted BSSID will broadcast Beacon with Multiple BSSID element (WLAN apparatus is operating multiple VAPs associated with corresponding co-located BSSs); (Page 5, Bullet 1) An HE STAs upon receiving such an element may scan the medium to identify the transmitting BSSID and identify the index and multicast )), based on the discovery information and the one or more bits (Page 3, Bullet 1) An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames - Frames carry Multiple BSSID element which contains information about all the nontransmitted BS (includes an identification of a second BSS, a discovery information) that the AP device supports).
CHU does not explicitly disclose a first management frame including: a neighbor report element that includes discovery information associated with  a second BSS associated with a second VAP of the AP, and a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP and the first VAP and the second VAP being configured to transmit independent respective management frames and independent respective control frames and configured to not transmit any management frames that are shared with the other of the first VAP or the second VAP and to not transmit any control frames that are shared with the other of the first VAP or the second VAP.
CHU91 teaches the first VAP and the second VAP being configured to transmit independent respective management frames and independent respective control frames and configured to not transmit any management frames that are shared with the other of the first VAP or the second VAP and to not transmit any control frames that are shared with the other of the first VAP or the second VAP (Col 4 lines 55-59: In some embodiments, the communication device (AP) generates and transmits multiple management frames having different transmitter addresses corresponding to different BSSIDs of the virtual APs, with each management frame indicating the same fixed mapping. (Col 11 lines 1-6, 17-44) A first VAP (i.e., a VAP with a transmitted BSSID) transmits a management MPDU, or control MPDU with the first VAP's BSSID as the transmitter address (TA) in a SU PPDU which is destined to client stations associated with multiple VAPs, and the client station receives and responds to the transmitter address. A second VAP (the VAP without/with transmitted BSSID) transmits a management MPDU, or control MPDU with the second VAP's BSSID as the transmitter address (TA) in a SU PPDU which is destined to client stations associated with the second VAP. See also Fig. 4, Col 12 lines 25-28: beacon frames 402, 404, and 406 transmitted by an AP that supports multiple BSSs VAP0, VAP1, VAP2, and VAP3 of a multiple-BSSID set).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CHU91 to the system of CHU in order to take the advantage of a method for reducing difficulty for a receiver to map AID values to multiple BSSs (CHU91: Col 4 lines 44-47).

In an analogous art, IEEE teaches a first management frame (Page 932: Multiple BSSID element is included in Beacon frames. See also Pages 692-698 Section 9.3.3.3 Beacon Frame Order 28 Multiple BSSID, under Section 9.3.3 Management Frames) including:
a neighbor report element that includes discovery information associated with  a second BSS associated with a second VAP of the AP (Pages 694-696 Section 9.3.3.3 Beacon frame format Table 9-27 Order 64 Information Reduced Neighbor Report: (Page 1115 Section 9.4.2.171 Reduced Neighbor Report element, Figure 9-580—Reduced Neighbor Report element format) The Neighbor AP Information Fields field (see Figure 9-580) contains one or more of the Neighbor AP Information field (discovery information associated with the second BSS)), and
a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP (Page 200, Section 4.3.18.1 Overview, Para 2: provide support for the multiple BSSID 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of IEEE to the system of CHU and CHU91 in order to take the advantage of providing a method improving the overall performance of the wireless network exchanging support for multiple BSSID on the same wireless infrastructure and supporting efficient delivery of group addressed frames (IEEE: Page 200, Section 4.3.18.1 Overview, Para 1-2).

Regarding claim 19, the combination of CHU and CHU91, specifically CHU teaches establishing a wireless association with the second VAP and joining the second BSS based on the discovery information associated with the second BSS (Page 3, Bullet 1: An HE AP device that operates in multi-BSSID mode shall designate 
determining that the first BSS is a master BSS for a Co-Hosted BSS Set (Page 3, Bullet 1-3: An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames; - AP with transmitted BSSID: the single virtual AP with transmitted BSSID (master BSS) will broadcast Beacon with Multiple BSSID element (cohosted second BSS set); - With MaxBSSID Indicator value n, a HE STA associated with a virtual AP which owns nontransmitted BSSID (cohosted second BSS) figure out transmitted BSSID 48-n MSB).
while maintaining the wireless association with the second VAP, receiving a first control frame from the first VAP corresponding to the first BSS, wherein the first control frame includes control information for the STA (Page 5: An HE STAs to identify the transmitting BSSID and identify its nontransmitted BSSID with respect to the transmitting BSSID. Upon identifying the transmitting BSSID, an HE STA that announces the support for multi-BSSID extension of control frames shall not 
The combination of CHU and CHU91 do not explicitly disclose the discovery information (neighbor report in management frame) associated with the second BSS.
IEEE teaches the discovery information (neighbor report in management frame) associated with the second BSS (Page 932: Multiple BSSID element is included in Beacon frames. (Pages 692-698 Section 9.3.3.3 Beacon frame format) Table 9-27 Order 64 Information Reduced Neighbor Report: (Page 1115 Section 9.4.2.171 Reduced Neighbor Report element, Figure 9-580—Reduced Neighbor Report element format) The Neighbor AP Information Fields field (see Figure 9-580) contains one or more of the Neighbor AP Information field (discovery information associated with the second BSS)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of IEEE to the system of CHU and CHU91 in order to take the advantage of providing a method improving the overall performance of the wireless network exchanging support for multiple BSSID on the same wireless infrastructure and supporting efficient delivery of group addressed frames (IEEE: Page 200, Section 4.3.18.1 Overview, Para 1-2).

Regarding claim 20, CHU teaches wherein the first control frame is or includes a trigger frame (Page 6 Bullets 2-3: For group-addressed frames, e.g. Basic Trigger frame, destined to STAs associated with single virtual AP, - Virtual AP's BSSID is used as TA of such frames; - STAID field value of the virtual AP identifies RU allocated to the virtual AP's BSSID; - If a frame solicited by Trigger frame is control frame (receiving a first control frame, includes control information for the STA), the RA selection of the control frame uses the TA of the soliciting frame or associated AP's MAC address).
CHU does not explicitly disclose the method further comprising transmitting a communication to the second VAP in response to the trigger frame from the first VAP.
CHU91 teaches the method further comprising transmitting a communication to the second VAP in response to the trigger frame from the first VAP (Col 11 lines 17-27: a client station receives a control frame with the first VAP's BSSID as the transmitter address (TA) in a SU PPDU which is destined to client stations associated with multiple VAPs; and responds with an uplink data unit that is a portion of an uplink MU data unit where the uplink data unit has a receiver address same as the transmitter address (TA) of the soliciting control frame).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CHU91 to the system of CHU and IEEE in order to take the advantage of a method for reducing difficulty for a receiver to map AID values to multiple BSSs (CHU91: Col 4 lines 44-47).

claim 23, CHU teaches an access point (AP) for wireless communication (Page 2, 802.11ax (WLAN), Para 1: multi-BSS AP, (Page 3, Bullet 1) HE AP); and
at least one transmitter (Page 3, Bullet 1: HE AP transmits Beacon and Probe Response);
at least one processor (Page 3, Bullet 1: HE AP) is configured to (Page 3, Bullet 1: HE AP):
operate, at the WLAN apparatus, multiple virtual access points (VAPs) associated with corresponding co-located basis service sets (BSSs) (Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-located multiple BSSes at an AP)), the multiple VAPs including at least a first VAP associated with a first BSS and a second VAP associated with a second BSS (Page 3, Bullet 2: - AP with transmitted BSSID (may be at least a first VAP with corresponding BSS): the single virtual AP with transmitted BSSID will broadcast Beacon with Multiple BSSID element (at least a second VAP associated with for a second BSS). - AP with nontransmitted BSSID; other virtual APs (implying plurality of APs with nontransmitted BSSID, indicating another first and second VAPs with respective BSSes) may broadcast Beacons without Multiple BSSID element when the virtual APs assume that legacy STAs will associate with them);
transmit via the first VAP, a first management frame (Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-hosted multiple BSSes at an AP may need to broadcast beacons (management frame, defined by IEEE 802.11TM-2016 Section 9.3.3). (Page 3, Bullet 1) An HE AP device that operates in multi-BSSID mode  including:
discovery information associated with the second BSS (Page 3, Bullet 1: An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames - Frames carry Multiple BSSID element which contains information about all the nontransmitted BS (includes an identification of a second BSS, a discovery information) that the AP device supports (Bullet 2) (Virtual) - AP with transmitted BSSID: the single virtual AP with transmitted BSSID will broadcast Beacon with Multiple BSSID element; (Page 5, Bullet 1) An HE STAs upon receiving such an element may scan the medium to identify the transmitting BSSID and identify the index and multicast AID mapping for its nontransmitted BSSID with respect to the transmitting BSSID - done via the Multiple BSSID element carried in the transmitting BSSID's Beacon/Probe Response frames) and
a high efficiency (HE) operation element that includes one or more bits indicating that the first BSS is co-hosted with the second BSS (Page 3, Bullet 2: - AP with transmitted BSSID (may be at least a first VAP with corresponding BSS): the single virtual AP with transmitted BSSID will broadcast Beacon with Multiple BSSID element (HE operation element that includes one or more bits indicating that the first BSS is co-located or co-hosted with the second BSS in the multi-BSS AP, see Page 2, Para 1).
 CHU does not explicitly disclose at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when 
In an analogous art, CHU91 teaches at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the transmitter (Fig. 1, Col 4 line 65 – Col 5 line 8: AP 14 includes a host processor 15 coupled to a network interface 16, transceivers 21; (Col 25 lines 23-31) implemented utilizing hardware, a processor executing firmware instructions, a processor executing software instructions stored in any computer readable memory such as on a magnetic disk, ROM, RAM); and
the first VAP and the second VAP being configured to transmit independent respective management frames and independent respective control frames and configured to not transmit any management frames that are shared with the other of the first VAP or the second VAP and to not transmit any control frames that are shared with the other of the first VAP or the second VAP (Col 4 lines 55-59: In some embodiments, the communication device (AP) generates and transmits multiple management frames having different transmitter addresses corresponding to different BSSIDs of the virtual APs, with each management frame indicating the same fixed mapping. (Col 11 lines 1-6, 17-44) A first VAP (i.e., a VAP with a transmitted BSSID) transmits a management MPDU, or control MPDU with the first VAP's BSSID as the transmitter address (TA) in a SU PPDU which is destined to client stations associated with multiple VAPs, and the client station receives and responds to the transmitter address. A second VAP (the VAP without/with transmitted BSSID) transmits a management MPDU, or control MPDU with the second VAP's BSSID as the transmitter address (TA) in a SU PPDU which is destined to client stations associated with the second VAP). See also (Fig. 4, Col 12 lines 25-28: beacon frames 402, 404, and 406 (management frames) transmitted by an AP that supports multiple BSSs VAP0, VAP1, VAP2, and VAP3 of a multiple-BSSID set).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CHU91 to the system of CHU in order to take the advantage of a method for reducing difficulty for a receiver to map AID values to multiple BSSs (CHU91: Col 4 lines 44-47).
The combination of CHU and CHU91 do not explicitly disclose a first management frame including: a neighbor report element that includes discovery information associated with the second BSS, and a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS 
In an analogous art, IEEE teaches a first management frame (Page 932: Multiple BSSID element is included in Beacon frames. See also Pages 692-698 Section 9.3.3.3 Beacon Frame Order 28 Multiple BSSID, under Section 9.3.3 Management Frames) including:
a neighbor report element that includes discovery information associated with the second BSS (Pages 694-696 Section 9.3.3.3 Beacon frame format Table 9-27 Order 64 Information Reduced Neighbor Report: (Page 1115 Section 9.4.2.171 Reduced Neighbor Report element, Figure 9-580—Reduced Neighbor Report element format) The Neighbor AP Information Fields field (see Figure 9-580) contains one or more of the Neighbor AP Information field (discovery information associated with the second BSS)), and
a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP (Page 200, Section 4.3.18.1 Overview, Para 2: provide support for the multiple BSSID capability on the same wireless infrastructure (BSSIDs of co-hosted BSSs. See also Chu Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-located multiple BSSes at an AP). (Page 1734, Section 11.11.14 Multiple BSSID set) A multiple BSSID set is characterized as follows: All members (the first BSS and the second BSS) of the set use a common operating class, channel. Channel Access Functions, and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of IEEE to the system of CHU and CHU91 in order to take the advantage of providing a method improving the overall performance of the wireless network exchanging support for multiple BSSID on the same wireless infrastructure and supporting efficient delivery of group addressed frames (IEEE: Page 200, Section 4.3.18.1 Overview, Para 1-2).

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 29, CHU teaches client station (STA) for wireless communication (Page 2, 802.11ax (WLAN), Para 1: multi-BSS AP, (Page 5, Bullet 1) HE STA), comprising:
at least one transmitter (Page 5, Bullet 1: HE STA);
at least one processor (Page 5, Bullet 1: HE STA), is configured to:
receive, from a first virtual access point (VAP), of a physical access point (AP), associated with a first basic service set (BSS), a first management frame (Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-hosted multiple BSSes at an AP may need to broadcast beacons (management frame, defined by IEEE 802.11TM-2016 Section 9.3.3). (Page 3, Bullet 1) An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames) including:
discovery information of a second BSS associated with a second VAP of the AP (Page 3, Bullet 1: An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames - Frames carry Multiple BSSID element which contains information about all the nontransmitted BS (includes an identification of a second BSS, a discovery information) that the AP device supports (Bullet 2) (Virtual) - AP with transmitted BSSID: the single virtual AP with transmitted BSSID will broadcast Beacon with Multiple BSSID element; (Page 5, Bullet 1) An HE STAs upon receiving such an element may scan the medium to identify the transmitting BSSID and identify the index and multicast AID mapping for its nontransmitted BSSID with respect to the transmitting BSSID - done via the Multiple BSSID element carried in the transmitting BSSID's Beacon/Probe Response frames); and
determine that the AP is operating multiple VAPs associated with corresponding co-hosted BSSs, including the first and the second VAPs associated with the first and second BSSs, respectively (Page 2, Bullet 1: multiple ), based on the discovery information and the one or more bits (Page 3, Bullet 1) An HE AP device that operates in multi-BSSID mode shall designate one BSSID as the one that that takes the primary role to transmit Multiple BSSID element in Beacon and Probe response frames - Frames carry Multiple BSSID element which contains information about all the nontransmitted BS (includes an identification of a second BSS, a discovery information) that the AP device supports).
CHU does not explicitly disclose at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the transmitter, and a first management frame including: a neighbor report element that includes discovery information associated with  a second BSS associated with a second VAP of the AP, 
In an analogous art, CHU91 teaches at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the transmitter (Fig. 1 Col 5 lines 47-54: client station 25-1 includes a host processor 26 coupled to a network interface 27, transceivers 30; (Col 25 lines 23-31) implemented utilizing hardware, a processor executing firmware instructions, a processor executing software instructions stored in any computer readable memory such as on a magnetic disk, ROM, RAM); and
the first VAP and the second VAP being configured to transmit independent respective management frames and independent respective control frames and configured to not transmit any management frames that are shared with the other of the first VAP or the second VAP and to not transmit any control frames that are shared with the other of the first VAP or the second VAP (Col 4 lines 55-59: In some embodiments, the communication device (AP) generates and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CHU91 to the system of CHU in order to take the advantage of a method for reducing difficulty for a receiver to map AID values to multiple BSSs (CHU91: Col 4 lines 44-47).
The combination of CHU and CHU91 do not explicitly disclose a first management frame including: a neighbor report element that includes discovery information associated with  a second BSS associated with a second VAP of the AP, and a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP. 
IEEE teaches a first management frame (Page 932: Multiple BSSID element is included in Beacon frames. See also Pages 692-698 Section 9.3.3.3 Beacon Frame Order 28 Multiple BSSID, under Section 9.3.3 Management Frames) including:
a neighbor report element that includes discovery information associated with  a second BSS associated with a second VAP of the AP (Pages 694-696 Section 9.3.3.3 Beacon frame format Table 9-27 Order 64 Information Reduced Neighbor Report: (Page 1115 Section 9.4.2.171 Reduced Neighbor Report element, Figure 9-580—Reduced Neighbor Report element format) The Neighbor AP Information Fields field (see Figure 9-580) contains one or more of the Neighbor AP Information field (discovery information associated with the second BSS)), and
a high efficiency (HE) operation element, separate from the neighbor report element, that includes one or more bits indicating that the first BSS is co-hosted with the second BSS such that the first BSS and the second BSS share a same operating class, a same channel or one or more same antennas of the AP (Page 200, Section 4.3.18.1 Overview, Para 2: provide support for the multiple BSSID capability on the same wireless infrastructure (BSSIDs of co-hosted BSSs. See also Chu Page 2, Bullet 1: multiple virtual APs belonging to a multi-BSS AP (co-located multiple BSSes at an AP). (Page 1734, Section 11.11.14 Multiple BSSID set) A multiple BSSID set is characterized as follows: All members (the first BSS and the second BSS) of the set use a common operating class, channel. Channel Access Functions, and antenna connector. All BSSIDs within the multiple BSSID set are assigned in a way that they are not available as MAC addresses for ST As using a different operating class. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of IEEE to the system of CHU and CHU91 in order to take the advantage of providing a method improving the overall performance of the wireless network exchanging support for multiple BSSID on the same wireless infrastructure and supporting efficient delivery of group addressed frames (IEEE: Page 200, Section 4.3.18.1 Overview, Para 1-2).

Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 19.

Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth for claim 10.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth for claim 14.
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth for claim 10.
Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth for claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US20210014914), describing intra basic service set signaling for multiple access points
Chu et al. (US10588165), describing methods and devices for communicating in a wireless network with multiple virtual access points
Ghosh  et al. (US20160374078), describing virtual access point (VAP) AND method for channel selection
Kinder et al. (US7379435), describing methods and devices for communicating in a wireless network with multiple virtual access points
Reznik et al. (US20140254555), describing method and apparatus for implementing a blanket wireless local area network control plane
Merlin et al. (US20140146678), describing devices for title of invention reduced overhead paging

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413